DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/Restrictions
Applicant’s election without traverse of invention I (Claims 1-21) in the reply filed on (4-13-2022) is acknowledged. Accordingly, claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (4-13-2022).
                                                                         DrawingsThe drawings are objected to because currently (Figs. 3 & 4) have the reference character “33“ which refers to the third cylinder roll, it is suggested that the reference character “3n” be used to reflect what is mentioning on (Pg. 16) of specifications i.e. is a three-dimensional view of a partially opened roller cylinder of a planetary roller extruder meaning a general roller cylinder and not the third and very particular roller cylinder.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                                            Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Currently, claim 1 reads “…a) a pressure channel shielded from the ambient atmosphere; or b) or a pressure line…” it should read, “…a) a pressure channel shielded from the ambient atmosphere; or b) 
Currently Claim 11 reads “…a) lies below a reference value…” and further down it reads “…a) lies above a reference value…” it is understood from other claims such as (Claims 12 & 20) that it should most likely read “…a) lies below a reference value…” and further down it reads “…b) lies above a reference value…” where the second option is a secondary, “b” option.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “…the pressure under which the polymer melt is applied or can be transferred at the inlet side of the melt pump is greater than 4 bar… then several values are given ultimate leading up to… melt pump is greater than 19 bar…”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination the range will be from 4 bar and above
Currently, claim 5 reads, fastened to one another, in particular screwed together and sealed off from one another. It is unclear if this is intended to be limiting the claim to the screwed together and sealed off embodiment and example, or if intended for illustrative purposes? For the purpose of examination, it will be understood to be limited to the screwed embodiment. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the planetary roller extruder comprises n roller cylinders having n > 1,…or n > 10…” and “…each roller cylinder comprises an internally toothed cylindrical sleeve and m toothed planetary spindles, where m > 3,…or m > 20…” which in both cases are narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination the ranges that will be examined are n > 1 & m > 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation, and the claim also recites  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Werner Muller (DE-3,712,749-C1, hereinafter Muller)Regarding claim 1, 	
Installation for producing a polymer melt for porous films having the following features: 
- having a planetary roller extruder for producing a flowable polymer melt from thermoplastics; 
- the planetary roller extruder has a filling opening and a discharge side for delivering the polymer melt; 
wherein: 
- a melt pump is provided; 
- the discharge side of the planetary roller extruder is connected to a downstream inlet side of the melt pump for further conveying the polymer melt; 
- the connection is in the form of:
a) a pressure channel shielded from the ambient atmosphere; or
 b) or a pressure line shielded from the ambient atmosphere; and 
- the planetary roller extruder and the melt pump are designed and/or can be driven in such a manner that the polymer melt is applied or can be transferred under pressure at the melt pump on the inlet side
Muller teaches the following:
([0011]) teaches a combined extruder is known which is designed partly as a conventional single-screw extruder and partly as a planetary roller extruder. With ([0031]) noting that the material blowing agent melt would be entered directly into the planetary roller cooling part 9 (also denoted as Part B in (Fig. 1)). ([0004]) teaches that the melting process is for a polystyrene melt with a blowing agent. 
As shown in (Fig. 1 & Fig. 2) and recalling that the planetary roller is mapped to part 9 / portion B, the planetary roller extruder has both a filling opening (3+8) ([0028] – [0029]), and an ejection side (20, 22, 24) for discharging the plastic melt, ([0038]);
& d.) ([0038]) teaches that the melt, which has been cooled down in this way in a short time, is then picked up by a gear pump 20 and ejected as a hose 22 by means of a blast nozzle 21. Where the gear pump (20) acts as applicants melt pump. As shown in (Fig. 1) the discharge side of the planetary roller extruder is connected to a downstream inlet side of the melt pump for further conveying the polymer melt.
& f.) It should be noted that only a single one of these elements is required. However, ([0019]) teaches that using an extruder in a tandem system as a secondary extruder, with which continuous, intensive cooling can be carried out while maintaining a high pressure of the material and blowing agent mixture, without the shearing energy that would be released as heat is generated. As shown in (Fig. 1 & Fig. 2) the melt is shielded from the ambient atmosphere utilizing a pressure line / pressure channel, allowing for maintaining a high pressure of the material and blowing agent mixture.
([0010]) teaches that for processing a polystyrene blowing agent melt, cooling below the critical temperature of the blowing agent, which is usually gaseous, must be achieved while at the same time maintaining the tool pressure required for the extrusion of a blowing tube.([0017]) teaches that the melt must therefore be pressed by means of the primary extruder through the secondary extruder and also through a blowing nozzle. 101 The feed pressure required for this causes additional shearing energy to be introduced into the melt, which leads to an increase in temperature in the secondary extruder. ([0028]) teaches that the mixture of material and propellant is conveyed without any noticeable reduction in pressure. A pressure reduction would already lead to a foaming process in the primary extrude. As such, the pressure utilized is understood to have an impact on both the temperature of the melt and impact the foaming process by prematurely foaming the melt.Recalling, ([0038]) teaches that the melt, which has been cooled down in this way in a short time, is then picked up by a gear pump 20 and ejected as a hose 22 by means of a blast nozzle 21
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 2 & 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller
Regarding claim 2, 	
- the pressure under which the polymer melt is applied or can be transferred at the inlet side of the melt pump is greater than 4 bar, 5 bar, 6 bar, 7 bar, 8 bar, 9 bar, 10 bar, 11 bar 13 bar, 15 bar 17 bar or greater than 19 bar.
Muller teaches the following:
([0010]) teaches that a high material melt pressure of up to 200 bar is built up in the primary extruder A. Recalling from above, that the pressure utilized is understood to have an impact on both the temperature of the melt and impact the foaming process by prematurely foaming the melt, ([0017] & [0028]). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify and optimize the material melt pressure in order to tailor the temperature of the melt and impact the foaming process by prematurely foaming the melt.
Regarding claim 4, 	
- the filling opening is provided as a common filling opening for a polymer, in particular for a powdered polymer, and for fillers, in particular in the form of liquid components.
Muller teaches the following:
([0027]) teaches that the polystyrene to be foamed, which is in the form of granules, is metered into the hopper 5 and melted by means of the extruder screw 6. Additionally, ([0031]) teaches that that it is also possible to work without an upstream screw section 8. In such a case, the material blowing agent melt would be entered directly into the planetary roller cooling part 9. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to implement utilizing a filling opening that allows for feeding the polymer and additives in order to feed both the polymer and additives (including simultaneously) to be feed directly into the planetary roller cooling part.
C.) Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Asagiri et al. (US-2013/0,229,888, hereinafter Asagiri)
Regarding claim 3, 	
- in order to increase the pressure under which the polymer melt is applied or can be transferred at the inlet side of the melt pump, the melt pump is designed to reduce the pump speed thereof in such a manner that the polymer melt backs up from the inlet side of the melt pump towards the discharge side of the planetary roller extruder, the continuous material flow of the further polymer melt counteracting this backflow in such a manner that the pressure is increased.
Regarding claim 3, Muller as modified teaches the entirety of claim 1 including that the longer the extruder becomes, the greater the feed pressure of the primary extruder must be in order to be able to overfeed the secondary extruder and still be able to extrude a tubular film, ([0018]) and that with the lengthening, however, the introduction of shearing energy increases, into which only one speed can be realized in the combined extruder, ([0018]). Muller is silent on details regarding the gear pump operation. In analogous art for kneading/extruding equipment capable of stable operation by optimizing the speed and pressure of kneaded material before a first-stage gear pump in steady operation (molding) to influence the flow of the material through a second gear pump, which itself optimizes the speed and pressure of the melt prior to extrusion and after filter, Asagiri suggests details regarding the gear pump arrangement and optimization of parameters utilized, and in this regard Asagiri teaches the following:
([0019]) teaches that a PID control based on a deviation between the pressure value output from the first-stage pressure sensor and the predetermined first-stage pressure set value may be performed in the rotational speed feedback control unit for the first-stage gear pump. ([0020]) teaches that a PID control based on a deviation between the pressure value output from the latter-stage pressure sensor and the predetermined latter-stage pressure set value may be performed in the rotational speed feedback control unit for the latter-stage gear pump. (Claim 1) teaching that a rotational speed feedback control unit for the first-stage gear pump, which feedback-controls the rotational speed of the first-stage gear pump so that a pressure value output from the first-stage pressure sensor is conformed to a predetermined first-stage pressure set value. ([0023]) teaches that the kneading/extruding equipment of the present invention can perform stable operation by keeping the pressure of kneaded material before the first-stage gear pump constant in steady operation (molding) and preventing, at start-up or upon change of production rate, fluctuation of the pressure of kneaded material before the first-stage gear pump from largely affecting the pressure of kneaded material before the latter-stage gear pump, and thus can respond to an increase in production rate while securing a high-quality molded product. ([0057]) expanding this stating that the pressure control of kneaded material (resin) in each stage can be rapidly stabilized according to the flow of kneaded material (resin) from the upstream side to the downstream side. As such, the speed and pressure of the gear pumps are understood to impact the flow of the melts. Where the flow of the first and second gear pump are understood to be controllable in a manner that speed and pressure are set such that an optimized flow is achieved. Highlighting, that while no discrepancies are perceived to exists, the case law for result effective variables may be recited, regarding the temperature of the liquid component see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing a controllable and optimizable gear pump assembly, as taught by Asagiri. Highlighting, implementation of a controllable and optimizable gear pump assembly allows for tailoring and controlling the flow of the melt during operations, ([0023] & [0057]).
D.) Claim(s) 5, 12-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Burmeister et al. (US-6,780,271, hereinafter Burmeister) in view of Yamamoto et al. (US-5,310,513, hereinafter Yamamoto)
Regarding claim 5, 	
- a drive apparatus is provided for driving the planetary roller extruder; 
- the planetary roller extruder comprises n roller cylinders having n > 1, n > 2, n > 3, n > 4, n > 5, n > 6, n > 7, n > 8, n > 9 or n > 10 and 
a toothed centre spindle; 
- the n roller cylinders are arranged adjacent to one another along their longitudinal axis and are 
fastened to one another, in particular screwed together and sealed off from one another; 
- each roller cylinder comprises an internally toothed cylindrical sleeve and 
m toothed planetary spindles, where m > 3, m > 4, m > 5, m > 6, m > 7, m > 8, m > 9, m>10, m>11, m>12, m>13, m>14, m>15, m>16, m>17, m>18, m>19 or m > 20 and is penetrated by the toothed centre spindle; 
- the centre spindle and the m planetary spindles are arranged inside the cylinder sleeve of the particular roller cylinder the planetary spindles being arranged between the centre spindle and the cylinder sleeve; 
- the centre spindle can be driven by the drive apparatus, the centre spindle meshing with the planetary spindles, and also the planetary spindles meshing with the internally toothed cylinder sleeve, such that the m planetary spindles roll on-5-SAHRAGE et al.Atty Docket No.: GPK-265-492Appl. No.: To Be Assigned the centre spindle and the cylinder sleeve by rotating the centre spindle;
- the filling opening is arranged in the first roller cylinder and the discharge side is arranged in the nth roller cylinder.
Muller teaches the following:
([0061]) teaches that component M is an “engine”. As depicted in (Fig. 1) both the first and second extruding apparatuses comprise a motor. 
& e.) As shown in (Fig. 1) a planetary roller extruder comprises n roller cylinders having n = 1. ([0030]) notes that the if necessary, is preceded by a normal screw section 8 may be utilized. With ([0018]) teaching that the longer the secondary extruder becomes, the greater the feed pressure of the primary extruder must be in order to be able to overfeed the secondary extruder and still be able to extrude a tubular film. With the lengthening, however, the introduction of shearing energy increases. As such the overall length over the planetary roller is understood to impact the amount of feed pressure required. Highlighting, that the case law for the change in size, duplication of parts, and/or case law for making separable may be recited, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, and where the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and / or see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) respectively. 
([0008]) teaches an extruder with planetary spindles arranged around a central spindle, of which the helical gearing is also partially removed.
([0032]) teaches that the planetary roller cooling part 9 consists of the central spindle 1 and the planetary spindles 2, which interact in a housing 4 designed with a slanted internal toothing 11.
([0034]) teaches that the planetary spindles have a helical gearing 12 which alternates with toothing-free sections 13. Highlighting, the number planetary spindles shown is two be two in (Fig. 2) and six in (Fig. 3). However, the case law for the duplication of parts may be recited, where the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As shown in (Fig. 2) and taught in ([0032]) the planetary roller cooling part 9 consists of the central spindle 1 and the planetary spindles 2, which interact in a housing 4 designed with a slanted internal toothing 11. Where (Fig. 2) shows the arrangement comprising the centre spindle and the planetary spindles arranged inside the cylinder sleeve of the roller cylinder with the planetary spindles being arranged between the centre spindle and the cylinder sleeve
(Claim 1) recites that a secondary extruder that can be driven independently of the primary extruder of a tandem system, with a helically toothed, drivable central spindle. Noting, that (Fig. 1) shows the two extruders systems to comprise a motor. As shown in (Fig. 2), the centre spindle is found to be meshing with the planetary spindles, and the planetary spindles are found to be meshing with the internally toothed cylinder sleeve.
As shown in (Fig. 2) the filling opening is arranged in the first cylinder and the discharge side is arranged in the second cylinder.
Regarding Claim 5, Muller teaches the entirety of claim 1 including a drive apparatus, including a planetary roller extruder comprises n roller cylinders having n = 1. Muller is silent on utilizing a planetary roller extruder comprising n roller cylinders where n is larger than one. In analogous art for the continuous production of a polystyrene, the apparatus comprising a compounding section with several roller cylinders arranged adjacent to one another along their longitudinal axis the cylinders comprising one roll cylinder, the planetary spindles driven by the rotation of the central spindle, Burmeister suggests details regarding the number of roller cylinders utilized in the compounding section, and in this regard Burmeister teaches the following:
, d.), & e.) (Col. 12, lines 1-3) teaches that the planetary roll extruder has a filling section (2) and a compounding section (5) consisting of three roll cylinders (5 a- 5 c) in series. With (Col. 13, lines 24-26 & Col. 13, Table found on lines 55-65) recognizes that the number of roll cylinders implemented was optimized. This was due to realizing that the maximum product rate (Qmax) was influenced by the number of roll cylinders utilized. As shown in (Fig. 1), the three roll cylinders (5 a- 5 c) are in series, arranged adjacent to one another along their longitudinal axis. Highlighting, that the case law for the, duplication of parts, and/or case law for making separable may be recited where the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) respectively.
(Col. 5, lines 19-29) teaches that the number of planetary spindles rotating in each roll cylinder can be varied and thus adapted to the requirements of the process. The number of spindles influences the free volume within the planetary roll extruder, and the residence time of the material in the process, and also determines the surface area for heat and material exchange. By way of the shear energy introduced, the number of planetary spindles has an influence on the result of compounding. Given a constant diameter of roll cylinder, a larger number of spindles permits better homogenization and dispersion or, respectively, a greater product throughput. Highlighting, that the case law for the, duplication of parts, and/or case law for making separable may be recited where the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) respectively.
As shown in (Fig. 1) the filling opening is arranged in the first cylinder and the discharge side is arranged in the last cylinder. Noting (Fig. 2) shows a single cylinder sharing the two. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing and optimizing a planetary roller extruder that comprises a desired number roller cylinders, where a desired number of roller cylinder is larger than one roller cylinder, as taught by Burmeister. Highlighting, implementation of more than a single roller cylinders provides a means for optimizing the maximum product rate (Qmax), Col. 13, lines 24-26 & Col. 13, Table found on lines 55-65).  Accordingly reciting the case law for result effective variables, were it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Regarding claim 5, Muller as modified teaches the same as detailed above. Muller is silent on utilizing roller cylinders fastened to one another, in particular screwed together and sealed off from one another. In analogous art for a method and an apparatus for continuously manufacturing a cross-linked thermoplastic resin foam arranged as follows, Yamamoto suggests details regarding implementing roller cylinders fastened to one another, in particular screwed together and sealed off from one another, and in this regard Yamamoto teaches the following:
(Col. 17, lines 7-10) teaches that the throttle means 10, which has the same internal profile as the cooling region 22, is attached integrally to a flange portion of the region 22 by means of screws 11a and 11b. Highlighting, (Fig. 10) which shows the screw and flange system utilized for connect various regions of the extrusion conveyance tubing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing a screw and flange system for connect various regions of the extrusion conveyance tubing, as taught by Yamamoto, due to the fact it would amount to nothing more than a use of a known connection system and assembly, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Yamamoto. Highlighting, that the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 12,
Wherein:
-the centre spindle 
a) is constructed in one piece and penetrates all n roller cylinders; or 
b) comprises a plurality of individual centre spindle segments, which are connected to one another along their longitudinal axis for conjoint rotation to form the centre spindle
Regarding Claim 12, Muller teaches the same as noted in claim 5, including details on the central spindle comprising a single piece that penetrates a single roller segment. Muller is silent on the central spindle comprising a single piece that penetrates more than one roller segment. In analogous art for as detailed above, Burmeister suggests details regarding the central spindle and its construction, and in this regard Burmeister teaches the following:
(Col. 5, lines 7-10) teaches that the compounding section consists of a driven central spindle and a number of planetary spindles which rotate around the central spindle within a roll cylinder with internal helical gearing. As best shown in (Fig. 1) the central spindle penetrating and extending from one roller cylinder to the next, as a single constructed piece. 
Highlighting that only one of these limitations is understood to be required. However, it should be noted that the case law for making separable could be recited, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing a central spindle that is a one piece and penetrates all n roller cylinders, as taught by Burmeister. Highlighting, implementation of a central spindle that is a one piece and penetrates all n roller cylinders allows for materials are circulated between the central and planetary spindles, or between the planetary spindles and the helical gearing of the roll section, so that under the influence of shear energy and external heating the materials are dispersed to form a homogeneous compound, (Col. 5, lines 10-18)
Regarding claim 13,
Wherein: 
- the planetary spindles within most of the roller cylinders are arranged exclusively within the particular roller cylinder and do not extend from this roller cylinder into adjacent roller cylinders; and/or 
- the first two adjacent roller cylinders comprise continuous planetary spindles which are arranged in both the first and the second roller cylinder.
Regarding Claim 13, Muller teaches the same as noted in claim 5, including details on the planetary spindles found within a single roller segment. Muller is silent on the planetary spindles being arranged exclusively within a particular roller cylinder. In analogous art for as detailed above, Burmeister suggests details regarding the planetary spindle, and in this regard Burmeister teaches the following:
(Col. 5, lines 7-10) teaches that the compounding section consists of a driven central spindle and a number of planetary spindles which rotate around the central spindle within a roll cylinder with internal helical gearing. As best shown in (Fig. 1) the planetary spindles are found to be arranged exclusively within the particular roller cylinder and do not extend from this roller cylinder into adjacent roller cylinders.
Highlighting that only one of these limitations is understood to be required. 

The same rejection rationale and analysis that was used previously for claim 12, can be applied here and should be referred to for this claim as well.
Regarding claim 16,
Wherein: 
- the toothing of the centre spindle is interrupted at the transition from one roller cylinder to an adjacent roller cylinder; and/or -9-SAHRAGE et al.Atty Docket No.: GPK-265-492 Appl. No.: To Be Assigned 
- the toothing of the planetary spindles in at least one, a plurality of or all of the roller cylinders is interrupted several times, as a result of which the cross mixing in the particular roller cylinder increases.
Muller teaches the following:
Highlighting that only one of these limitations is understood to be required.
([0034]) teaches that some of the planetary spindles 2 have a helical gearing 12 which alternates with toothing-free sections 13, as can also be seen from the cross section in (Fig. 2)
E.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Burmeister in Yamamoto in view of Wikipedia’s Article on Pressure Angle (Pressure Angle, 2019, hereinafter WAPA) or alternatively in view of Boston Gear (Engineering Information on Worm and Worm Gears, hereinafter BG)
Regarding claim 6, 	
The toothing of the centre spindle, the cylinder sleeve and the planetary spindles is a 45° helical toothing, as a result of which a forward flow of the polymer melt is created and said melt can be simultaneously rolled out.
Regarding Claim 6 Muller teaches the entirety of claim 1 including a central spindle, the cylinder sleeve and planetary rollers, and that the planetary spindles and the helical gearing of the cooled inner cylinder and due to the melt relaxation in the toothed-free sections of the planetary spindles, highly effective cooling takes place in a very short component, ([0021]). Muller is silent on details regarding the toothing of the centre spindle, the cylinder sleeve and the planetary spindlesIn analogous art for details regarding teething utilized in gearing, WAPA suggests details regarding the optimization of the gearing angle utilized for intermeshing teeth for gears, and in this regard WAPA teaches the following:
(Abstract) teaches that the pressure angle in relation to gear teeth, also known as the angle of obliquity is the angle between the tooth face and the gear wheel tangent. It is more precisely the angle at a pitch point between the line of pressure (which is normal to the tooth surface) and the plane tangent to the pitch surface. The pressure angle is also the angle of the sides of the trapezoidal teeth on the corresponding rack. The force transmitted during the mating of gear teeth acts along the normal. This force has components along the pitch line and the other along the line perpendicular to the pitch line. The force along the pitch line which is responsible for power transmission is proportional to the cosine of pressure angle. The one which exerts thrust (perpendicular to the pitch line) is proportional to the sine of pressure angle. As such, the pressure angle is understood to impact the power transmission that transpires. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing an optimized pressure angle in the teething for the gears, as taught by WAPA. Highlighting, implementation of an optimized pressure angle allows for tailoring the power transmission that transpires from the gears. Alternatively, Regarding Claim 6 Muller teaches the entirety of claim 1 including a central spindle, the cylinder sleeve and planetary rollers, and that the planetary spindles and the helical gearing of the cooled inner cylinder and due to the melt relaxation in the toothed-free sections of the planetary spindles, highly effective cooling takes place in a very short component, ([0021]). Muller is silent on details regarding the toothing of the centre spindle, the cylinder sleeve and the planetary spindlesIn analogous art for a discussion on worm gears and optimization on various parameters, BG suggests details regarding optimizing and tailoring various parameters of a worm and worm gear, and in this regard BG teaches the following:
(Pg. 318, Efficiency) teaches that the efficiency of a worm gear drive depends on the lead angle of the worm. The angle decreases with increasing ratio and worm pitch diameter. For maximum efficiency the ratio should be kept low. Due to the sliding action which occurs at the mesh of the Worm and Gear, the efficiency is dependent on the Lead Angle and the Coefficient of the contacting surface. Where the formula for efficiency is given and it depends on the lead angle of the worm and gear. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing an optimized lead angle for the worm and gear, as taught by BG. Highlighting, implementation of an optimized lead angle for a worm and gear allows for tailoring and regulating the efficiency of the worm and gear assembly. 
F.) Claim(s) 7-10, are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Burmeister in view of Yamamoto and as evidenced by Mancosh et al (US-2008/0,093,763, hereinafter Mancosh I) and in further view of Mancosh et al. (US-2012/0,077,890, hereinafter Mancosh II)
Regarding claim 7, 	
a) at least one gravimetric dosing unit for a polymer; and 
b) a dosing pump arrangement having at least one dosing pump and 
having at least one injection arrangement for a liquid component; 
- the dosing arrangement is designed to dose the polymer and the liquid component and: 
a) to discharge directly through the filling opening into the first roller cylinder, where the polymer and the liquid component can be mixed together; or 
b) to feed into a side feeder having one or two screw conveyor(s) in which mixing of the polymer and the liquid component occurs, the screw conveyor(s) being designed to discharge the mixture through the filling opening into the first roller cylinder.
Muller teaches the following:
([0027]) teaches that the polystyrene to be foamed, which is in the form of granules, is metered into the hopper 5 and melted by means of the extruder screw 6. Where the hopper acts as the applicant’s gravimetric dosing unit.
& c.) ([0027]) teaches that 8 a blowing agent is then injected through the blowing agent injection line 7 at a slightly higher pressure than the melt pressure into the primary extruder and mixed uniformly with the polystyrene melt. As such, the blowing agent is understood to acts as applicant’s liquid component. Highlighting, that (higher) pressure utilized for the blowing agent is understood to have an impact the temperature of the blowing agent melt, ([0017]) and recognizing that the polystyrene blowing agent melt must be at a temperature below the critical temperature of the melt, ([0005]). Highlighting, that while no discrepancies are perceived to exists, the case law for result effective variables may be recited, regarding the temperature of the liquid component see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
 ([0027]) teaches that the polystyrene to be foamed, which is in the form of granules, is metered into the hopper 5 and melted by means of the extruder screw 6. A high material melt pressure of up to 200 bar is built up in the primary extruder A. A blowing agent is then injected through the blowing agent injection line 7 at a slightly higher pressure than the melt pressure into the primary extruder and mixed uniformly with the polystyrene melt. ([0029]) teaching that the material blowing agent mixture is then conveyed through line 3 into the secondary extruder, in which it must be cooled down without falling below a certain pressure in this extruder, in order to prevent premature foaming.
Regarding Claim 7, Muller teaches the entirety of claim 1 including a drive apparatus, Muller is silent on the dosage pump and details thereof.In analogous art for a extrusion device that comprises a hoppers, a plurality of extrusion devices that are layered, a final extrusion device itself comprising a plurality of extrusion screws, in addition to utilizing several segments connected to each other, allowing for the mixing of several components to be mixed and extruded, Mancosh II suggests details regarding the dosage pump and details thereof, and in this regard Mancosh II teaches the following:
, d.), e.) & f.) Evidenced provided by Mancosh I shows a large variety of materials and additives that may be processed in the manner that is shared across both Mancosh I and Mancosh II, but is further specified and refined in Mancosh II. However, Mancosh I illustrates a reasonable expectation of success for a wide variety of other materials and additives, including those of Muller. With Mancosh II ([0110]) teaching that generally in the form of solid particles, e.g., powders and/or pellets, are dispensed from the supply station 150 into the feed zone 130 of the extruder 102 at a desired feed rate. ([0113]) teaches that one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. Highlighting, as shown in (Fig. 3) the base polymer mixture, which itself can comprise additives such as lubricants or flame retardants, ([0114]) teaches that all the feeders, both for the main entry port and for secondary port(s) are controlled through a programmable logic controller 180. ([0110]) teaches that a base material is metered, dispensed and extruded from a secondary extrusion device, into a primary extrusion device. Similarly, ([0056]) additives such as colorants are added further downstream from the base polymer composition and mixed in a similar fashion, i.e. metered, dispensed and extruded from a different secondary extrusion device, (downstream) into same primary extrusion device. Highlighting, ([0106]) teaches that that both secondary feeders comprise a screw arrangement for moving material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing a dosing pump arrangement, as taught by Mancosh II. Highlighting, implementation of a dosing pump arrangement allows for controlling and metering the amount added for both the base polymer and additives, ([0114], [0110] & [0056])
Regarding claim 7, Muller as modified teaches the same as detailed above. Muller is silent on component being a liquid component. In analogous art as applied above in claim 5, Burmeister suggests details regarding additives components utilized, and in this regard Burmeister teaches the following:
(Col. 6, lines 13-16) teaches that adding the liquid components of the self-adhesive composition, such as plasticizers, crosslinkers and/or further tackifier resins, optionally in the melted state, to the compounding section. (Col. 6, lines 46-54) teaches that the liquid components can include both plasticizers such as oils, for example, and also resins which only melt during the compounding process under the action of shear energy and/or external heating. The presence of these liquid components limits the extent of frictional energy such that it is possible to avoid the mastication of the rubber, i.e. the molecular weight breakdown of the elastomers, and high resultant compounding temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing additives that are understood to be liquid, i.e. liquid additives, as taught by Burmeister. Highlighting, implementation of liquid additives allows for limiting the extent of frictional energy such that it is possible to avoid the mastication of the rubber, i.e. the molecular weight breakdown of the elastomers, (Col. 6, lines 46-54).

Regarding claim 8, 	
- a first and a second reservoir for a first and a second liquid component are provided; 
the dosing pump arrangement is connected or connectable to the first reservoir and/or to the second reservoir such that either the first liquid component and/or the second liquid component can be supplied to the filling opening; or -6-SAHRAGE et al.Atty Docket No.: GPK-265-492 Appl. No.: To Be Assigned 
- a first and a second reservoir for a first and a second liquid component are provided; 
the dosing pump arrangement comprises a first dosing pump and a second dosing pump, 
the first dosing pump being connected or connectable to the first reservoir and the second dosing pump being connected or connectable to the second reservoir such that either the first liquid component and/or the second liquid component can be supplied to the filling opening
Regarding Claim 8, Muller teaches the entirety of claim 1 as mentioned above in claim 7. Muller is silent on the details regarding the hopper / material reservoirs.In analogous art as detailed, Mancosh suggests details regarding the dosage pump and details thereof, and in this regard Mancosh teaches the following:
, b.), c.), d.), & e.) ([0114]) teaches that all the feeders, both for the main entry port and for secondary port(s) are controlled through a programmable logic controller 180. The amounts of each material added are controlled for optimum formulation control allowing for the use of specific materials at specific amounts. These feeder controls thus control the physical properties of the extruded composite product. Adding, while no discrepancies are perceived to exists, it should be noted the case law for duplication of parts may be recited regarding implementation of more than one controller that allows for the metering of materials being extruded from the feeders into the primary extruder where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The same rejection rationale and analysis that was used previously for claim 7, can be applied here and should be referred to for this claim as well.
Regarding claim 9, 	
Wherein: 
- the dosing arrangement comprises one or more further injection arrangements, said one or more further injection arrangements 
Regarding Claim 9, Muller teaches the entirety of claim 1 as mentioned above in claim 7-8. Muller is silent on the details regarding further injection arrangements. In analogous art as detailed, Mancosh suggests details regarding implementation of injection arrangements, and in this regard Mancosh teaches the following:
([0106]) teaches that referring again to FIGS. 9 and 10, one or more secondary side-feeders 160 are provided for dispensing one or more additional materials (colorants, and/or other additives) into the extrusion barrel, i.e., for mixing with the base polymer. The secondary side-feeders 160 move the materials into the extruder 120 through a second side entry port 132 b using, e.g., a single-screw or double-screw configuration
The same rejection rationale and analysis that was used previously for claim 7, can be applied here and should be referred to for this claim as well.
Regarding claim 10,
Wherein: 
- the dosing arrangement is designed to set the ratio of the amount of polymer and liquid component fed to the planetary roller extruder:
a) it being possible to add 80 to 50 parts by weight of the liquid component to 20 to 50 parts by weight of the polymer; or 
b) it being possible to add 75 to 55 parts by weight of the liquid component to 25 to 45 parts by weight of the polymer; or 
c) it being possible to add 70 to 60 parts by weight of the liquid component to 30 to 40 parts by weight of the polymer.
Regarding claim 10, Muller as modified teaches the same as detailed above, including using a base polymer and additive. Muller is silent on the amount of each component utilized in the melt. In analogous art as applied in claim 5, Burmeister suggests details regarding the amount of each component utilized in the melt, and in this regard Burmeister teaches the following:
, b.) , c.) & d.) (Col.10, lines 22-26) teaches that with further preference, thermoplastic elastomers with a weight fraction of from 10 to 50% by weight, based on the overall elastomer content, can be added to the non-thermoplastic elastomers in order to improve their processability. As such the amount of thermoplastic elastomers is understood to impact and improve the processability of the melt. With (Col. 6, lines 13-16) teaches that adding the liquid components of the self-adhesive composition, such as plasticizers, crosslinkers and/or further tackifier resins, optionally in the melted state, to the compounding section. (Col. 6, lines 46-54) teaches that the liquid components can include both plasticizers such as oils, for example, and also resins which only melt during the compounding process under the action of shear energy and/or external heating. The presence of these liquid components limits the extent of frictional energy such that it is possible to avoid the mastication of the rubber, i.e. the molecular weight breakdown of the elastomers, and high resultant compounding temperatures. As such, the amount of additives utilized are understood to impact and reduce the molecular weight breakdown of the elastomers. Accordingly, the case law for result effective variables may be recited, for the amount of thermoplastic elastomers utilized, and the amount of liquid additives utilized due to their impact on the processability and reducing the molecular weight breakdown of the elastomers, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing an optimized amount of thermoplastic elastomer and liquid additives, as taught by Burmeister. Highlighting, implementation of an optimized amount of thermoplastic elastomer and liquid additives allows for tailoring the processability and reducing the molecular weight breakdown of the elastomers, respectively, (Col.10, lines 22-26 & Col. 6, lines 46-54)Accordingly, reciting the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
G.) Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Burmeister in view of Yamamoto in view of Mancosh and in further view of Olaf Skibba (US-2009/0,080,282, hereinafter Skibba) 
Regarding claim 11,
Wherein: 
- at least one pressure sensor is provided which is arranged on the nth roller cylinder or between the nth roller cylinder and the inlet side of the melt pump and is designed to measure a pressure of the polymer melt; 
- a control device is provided which is designed, at a measured pressure value which:
a) lies below a reference value: 
i) to control the dosing arrangement with respect to the output amount thereof in such a manner that said arrangement increases the output amount thereof; and/or
 ii) to control the drive apparatus with respect to the speed of the centre spindle in such a manner that said drive apparatus increases the speed thereof; and/or 
iii) to control the melt pump with respect to the pump speed in such a manner that said pump reduces the speed thereof; such that the pressure measured by the at least one pressure sensor approximately reaches the predetermined reference value; and/or 
a) lies above a reference value:
i) to control the dosing arrangement with respect to the output amount thereof in such a manner that said arrangement reduces the output amount thereof; and/or
 ii) to control the drive apparatus with respect to the speed of the centre spindle in such a manner that said spindle reduces the speed thereof; and/or 
iii) to control the melt pump with respect to the pump speed in such a manner that said pump increases the speed thereof; such that the pressure measured by the at least one pressure sensor approximately reaches the predetermined reference value.
Regarding Claim 11, Muller teaches the entirety of claim 1, including details on optimizing the pressure and temperatures utilized within the apparatus due to their impact on the foaming process ([0010]) and that the pressure utilized influences the temperature, ([0017]). Muller is silent on details regarding how to control the temperature in the apparatus. In analogous art for an extrusion conveying apparatus, including an extruder that operates as a mixing device and is laterally supplied with components that are to be mixed, Skibba suggests details regarding sensors utilized for controlling and maintaining the temperature and pressure during fabrication, and in this regard Skibba teaches the following:
&b.) ([0008]) teaches a controller in communication with the extruder, the first pressure sensor, and the operator interface
, e.), f.), h.) & i.) ([0020]) teaches that the operator interface 122 may include software that prompts a user to input variables and reference values, such as time intervals, temperatures, pressure minimums, pressure maximums, safety factors, and ramp-up values. ([0021]) teaching that the controller 124 may be any suitable type of controller known in the art, such as, for example, a programmable logic controller (“PLC”). The controller 124 may be in communication with an extruder speed potentiometer 128. The extruder speed potentiometer 128 may be configured to receive an input from a user relating to an extruder setting, and to convey a corresponding analog signal to the controller 124. ([0025]) notes that an incremental increase in pressure build up behind the screen changer 106 may be compensated for by higher extruder screw speed to maintain constant material output, even before the threshold pressure value of the reference signal is surpassed. Highlighting, that the screw speed and pressure implemented are understood to impact the consistency / flow of material output. Noting, that while discrepancies are perceived to exists it should be noted the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing a pressure censor and control device arrangement, as taught by Skibba. Highlighting, implementation of a pressure censor and control device arrangement allows for optimizing, regulating and gathering data on various aspects of the fabrication cycle including the ability to control the temperature of the melt at various point along the extruding , ([0034]). 
H.) Claim(s) 14-15 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Burmeister in view of Yamamoto and in further view of Klaus Massow (WO-2019,038,140, hereinafter Massow)
Regarding claim 14,
Wherein: 
- a toothed intermediate ring is inserted between the first two adjacent roller cylinders; 
- the toothed intermediate ring has the shape of the internal toothing of the cylinder sleeve
Regarding Claim 14, Muller as modified teaches the entirety of claim 1, including mentioning that the planetary spindles and the helical gearing of the cooled inner cylinder and due to the melt relaxation in the toothed-free sections of the planetary spindles, highly effective cooling takes place in a very short component, ([0021]). Muller as modified is silent on details regarding utilizing intermediate rings with teeth between the roller cylinders. In analogous art for a method for incorporating solids for the production of thermally sensitive polymers in a planetary roller extruder, wherein the planetary roller extruder consists of an atmospherically operated filling and dispersing zone formed of at least one roller cylinder, Massow suggests details regarding implementing toothed intermediate ring between roller cylinder sections, and in this regard Massow teaches the following:
([0045]) teaches that the filling and dispersing zone preferably consists of at least two coupled roller cylinders which are connected to one another via a toothed intermediate ring. ([0050]) teaches more than two sections being connected with the toothed intermediate rings. As shown in (Fig. 4) there are at least two toothed rings used, (12) and (14). 
([0010]) teaches that the internal toothing of the housing is discussed below, this also includes a multi-part housing with a bushing which forms the internal toothing of the housing. ([0010]) adding that the planetary roller extruder, the planetary spindles mesh with both the central spindle and the internally toothed housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller as modified. By utilizing a toothed intermediate ring that has the shape of the internal toothing of the cylinder sleeve, as taught by Massow. Highlighting, implementation of a toothed intermediate ring that has the shape of the internal toothing of the cylinder sleeve allows for air introduced with the solids to escape upstream to the single-screw conveyor part, where it is discharged via an atmospherically operated degassing shaft  can leave the planetary roller extruder, ([0070]).
Regarding claim 15,
Wherein: 
- at least from the second roller cylinder onwards, a dispersion ring is arranged between each two adjacent roller cylinders; 
- the dispersion ring at the transition from the second roller cylinder to the third roller cylinder has a larger or smaller annular gap than a dispersion ring at the transition from the n-ith roller cylinder to the nth roller cylinder; or 
the dispersion ring at the transition from the second roller cylinder to the third roller cylinder has an annular gap of the same size as a dispersion ring at the transition from the n-ith roller cylinder to the nth roller cylinder
Regarding Claim 15, Muller as modified teaches the same as noted above in claim 14. Muller as modified is silent on details regarding utilizing dispersion rings. In analogous art for as mentioned above, Massow suggests details regarding implementing dispersion rings, and in this regard Massow teaches the following:
b.) & c.) ([0028]) teaches that the housings of the modules are fitted with flanges at the ends, via which the modules can be coupled to one another. The end faces of the modules are connected to each other via intermediate rings, which are available in different versions. For example, there are intermediate rings that reduce the free cross-section at the end of a roller cylinder and thus influence the residence time in the upstream roller cylinder and can thus influence the dispersing process, for example. There are also embodiments of intermediate rings that do not affect the conveying characteristics of the material within the planetary roller extruder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller as modified. By utilizing intermediate rings with varying sizes, as taught Massow. Highlighting, implementation of rings with varying sizes allows for influencing the flow and conveying characteristics of the material within the planetary roller extruder, including embodiments of intermediate rings that do not affect the conveying characteristics of the material within the planetary roller extruder at all, ([0028]). Highlighting, that while no discrepancies are perceived to exists, the case law for change of size or result effective variable may be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and/or In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), respectively. 
Regarding claim 17-18,
Wherein: 
- the centre spindle is penetrated completely or along the predominant length thereof by at least one fluid channel; 
- a pump arrangement and a temperature-control arrangement are provided and are designed to control the temperature of a fluid to a certain temperature and to conduct said fluid through the at least one fluid channel in order to thereby control the temperature of the polymer melt to a certain temperature.
- the roller cylinders comprise at least one temperature-control channel; 
- a pump arrangement and a temperature-control arrangement are provided and are designed to control the temperature of a fluid to a certain temperature and to conduct said fluid through the at least one temperature-control channel of the particular roller cylinder to thereby control the temperature of the polymer melt to a certain temperature; 
- each of the at least one temperature-control channels of the roller cylinders are separated from one another and can be temperature-controlled differently, the temperature of a fluid in the first roller cylinder being higher or lower than the temperature of a fluid in the nth roller cylinder.
Muller teaches the following:
([0033]) teaches that the central spindle 1 has a round cooling channel 15 for the flow and a coaxial annular 544 cooling channel 16 for the return flow of the cooling medium, a very effective circuit cooling of this central spindle 1 is achieved. 208 The housing 4 additionally has circumferential cooling ducts 17 which are connected to a coolant inlet connection 18 and an outlet connection 19 for a continuous flow.
& c.) ([0010]) teaches that the pressure must be maintained in order to avoid premature foaming of the mixture in the secondary extruder and in the die and ([0017]) teaching that the feed pressure required for this causes additional shearing energy to be introduced into the melt, which leads to an increase in temperature in the secondary extruder. As such, the temperature of the polymer melt is understood to impact the foaming process and that the temperature of the polymer melt is itself influenced by pressure and conveyance (friction) caused throughout by the extrusion apparatus. Accordingly, the temperature of the melt and extrusion apparatus is understood to impact the foaming. Consequently, the case law for result effective variable may be recited, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 17, Muller as modified teaches the same as noted above in claim 14 & 15 including utilizing a fluid channel for cooling, ([0033]) along the length of the centre spindle. Muller as modified is silent on details regarding a pump arrangement and a temperature-control arrangement, Massow as detailed above teaching the same, Massow suggests details regarding implementing a pump arrangement and a temperature-control arrangement, and in this regard Massow teaches the following:
& c.) ([0057]) teaches that the heat exchange in the planetary roller extruder preferably takes place via the central spindle and/or the roller cylinders, which are operated with a temperature control medium via heating/cooling devices. ([0058]) teaches that in order to be able to run a wide range of recipes and to be able to adjust the properties of the polymers in a targeted manner, flexible temperature control is necessary; it is therefore advantageous to use separate temperature control circuits for the central spindle and the roller cylinders and, if necessary, to also equip the roller cylinders with more than one temperature control circuit. With ([0059]) teaching that for thermodynamic reasons, water or pressurized water is preferred as the temperature control medium, but the method is not restricted to this. Where the pressurized water is understood to utilize a pump to maintain the pressure. Noting, that the extruder itself utilizes a melt pump (5) for product discharge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller as modified. By utilizing a temperature control circuits in conjunction with a cooling medium such as water or pressurized water, as taught by Massow. Highlighting, implementation of a temperature control circuits in conjunction with a cooling medium such as water or pressurized water allows for providing a wide range of recipes and the ability to adjust the properties of the polymers in a targeted manner, ([0058]).

Regarding claim 19,
Wherein: 
- one, a plurality of or all of the roller cylinders comprise at least one further temperature-control channel; 
- the at least one temperature-control channel and the at least one further temperature- 10 -SAHRAGE et al.Atty Docket No.: GPK-265-492Appl. No.: To Be Assigned control channel are arranged inside the particular roller cylinder so as to be offset from one another in the longitudinal direction and/or in the circumferential direction of the particular roller cylinder; 
- the pump arrangement and the temperature-control arrangement are further designed to control the temperature of a fluid to a certain temperature and to conduct said fluid through the at least one further temperature-control channel of the particular roller cylinder in order to thereby control the temperature of the polymer melt to a certain temperature; 
- the at least one temperature-control channel and the at least one further temperature- control channel of the particular roller cylinder are separated from one another and the particular fluid within these temperature-control channels can be temperature-controlled differently.
Muller teaches the following:
([0033]) teaches that the central spindle 1 has a round cooling channel 15 for the flow and a coaxial annular 547 cooling channel 16 for the return flow of the cooling medium, a very effective circuit cooling of this central spindle 1 is achieved. 208 The housing 4 additionally has circumferential cooling ducts 17 which are connected to a coolant inlet connection 18 and an outlet connection 19 for a continuous flow. ([0010]) teaches that the pressure must be maintained in order to avoid premature foaming of the mixture in the secondary extruder and in the die and ([0017]) teaching that the feed pressure required for this causes additional shearing energy to be introduced into the melt, which leads to an increase in temperature in the secondary extruder. As such, the temperature of the polymer melt is understood to impact the foaming process and that the temperature of the polymer melt is itself influenced by pressure and conveyance (friction) caused throughout by the extrusion apparatus. Accordingly, the temperature of the melt and extrusion apparatus is understood to impact the foaming. Consequently, the case law for result effective variable may be recited, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 19, Muller as modified teaches the same as noted above in claim 14 & 15 including utilizing a fluid channel for cooling, ([0033]) along the length of the centre spindle. Muller as modified is silent on details regarding a pump arrangement and a temperature-control arrangement, Massow as detailed above teaching the same, Massow suggests details regarding implementing a pump arrangement and a temperature-control arrangement, and in this regard Massow teaches the following:
, b.) c.) & d.) ([0057]) teaches that the heat exchange in the planetary roller extruder preferably takes place via the central spindle and/or the roller cylinders, which are operated with a temperature control medium via heating/cooling devices. ([0058]) teaches that in order to be able to run a wide range of recipes and to be able to adjust the properties of the polymers in a targeted manner, flexible temperature control is necessary; it is therefore advantageous to use separate temperature control circuits for the central spindle and the roller cylinders and, if necessary, to also equip the roller cylinders with more than one temperature control circuit. With ([0059]) teaching that for thermodynamic reasons, water or pressurized water is preferred as the temperature control medium, but the method is not restricted to this. Where the pressurized water is understood to utilize a pump to maintain the pressure. Noting, that the extruder itself utilizes a melt pump (5) for product discharge. ([0060]) teaches that each roller cylinder has at least two separate circuits for liquid temperature control in the degassing and cooling zone. 482 These are used to set a falling temperature gradient in the temperature control of the roller cylinder, which prevents the thermally sensitive polymers from gelling.
The same rejection rationale, case law and analysis that was used previously for claim 17-18, can be applied here and should be referred to for this claim as well.
I.) Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Burmeister in view of Yamamoto and in further view of Massow and in further view of Jeffery Biesenberger (US-2008/0,290,538, hereinafter Biesenberger)
Regarding claim 20,
Wherein:
a plurality of temperature sensors are provided which are arranged on different roller cylinders or between different roller cylinders and are designed to measure a temperature of the polymer melt at different locations within the planetary roller extruder;
- a control device is designed, in the event that a temperature value of one or more of the temperature sensors: 
a) exceeds a temperature reference value, to control the pump arrangement and the temperature-control arrangement in such a manner that the arrangement pumps in and/or cools down the fluid more quickly in the roller cylinder on which the temperature sensor is arranged of which the temperature value has exceeded the temperature reference value, in order to cool down the polymer melt; and/or 
b) falls below a temperature reference value, to control the pump arrangement and the temperature-control arrangement in such a manner that the arrangement pumps in and/or heats the fluid more slowly in the roller cylinder- 11 -SAHRAGE et al.Atty Docket No.: GPK-265-492Appl. No.: To Be Assigned on which the temperature sensor is arranged of which the temperature value has fallen below the temperature reference value, in order to heat the polymer melt.
Regarding Claim 19, Muller as modified teaches the same as noted above in claim 14-15 & 17-18 including utilizing a fluid channel for cooling, ([0033]) along the length of the centre spindle and the temperature of the melt impacts the foaming process ([0010]) and the temperature of the melt is itself impacted by the pressure caused by apparatus during conveyance and fabrication of the melt ([0017]). Muller as modified is silent on details regarding a pump arrangement and a temperature-control arrangement, Massow as detailed above teaching the same, Massow suggests details regarding implementing a pump arrangement and a temperature-control arrangement, and in this regard Massow teaches the following:
([0058]) teaches that in order to be able to run a wide range of recipes and to be able to adjust the properties of the polymers in a targeted manner, flexible temperature control is necessary; it is therefore advantageous to use separate temperature control circuits for the central spindle and the roller cylinders and, if necessary, to also equip the roller cylinders with more than one temperature control circuit. With ([0059]) teaching that for thermodynamic reasons, water or pressurized water is preferred as the temperature control medium, but the method is not restricted to this. Where the pressurized water is understood to utilize a pump to maintain the pressure. Noting, that the extruder itself utilizes a melt pump (5) for product discharge.
The same rejection rationale, case law and analysis that was used previously for claim 17-18, can be applied here and should be referred to for this claim as well.

Regarding Claim 20, Regarding Claim 19, Muller as modified teaches the same as noted above in claims 14-15 & 17-18 including utilizing a fluid channel for cooling, ([0033]) along the length of the centre spindle and the temperature of the melt impacts the foaming process ([0010]) and the temperature of the melt is itself impacted by the pressure caused by apparatus during conveyance and fabrication of the melt ([0017]). Muller as modified is silent on details regarding a plurality of temperature sensors and their functionality. In analogous art for an extrusion system is provided including an extruder, a screen changer, an operator interface, and a controller. The system further includes a pressure sensors and temperatures sensors for detecting an extrusion flow pressure between the extruder and the screen changer, Biesenberger suggests details regarding the implementation of temperatures sensors and their functionality, and in this regard Biesenberger teaches the following:
, b.), c.) & d.) ([0008]) teaches that the controller is configured to adjust an operating condition of the extruder based on a comparison between the first signal and the input value. ([0020]) teaches that he operator interface 122 may include a monitor and keyboard, a touchscreen, a laptop, and/or any other device suitable for receiving input from a user. For example, the operator interface 122 may include software that prompts a user to input variables and reference values, such as time intervals, temperatures, pressure minimums, pressure maximums, safety factors, and ramp-up values. ([0023]) teaches that any configuration of additional pressure and/or temperature sensors may be incorporated in the extrusion flow path and disposed in communication with the controller 124. Such sensors may, if desired, be implemented into additional calculations and threshold comparisons for optimizing the output of the extruder drive 110. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller as modified above. By utilizing a plurality of temperature sensors, control device and temperature reference value, as taught by Biesenberger. Highlighting, implementation of temperature sensors, control device and temperature reference value allows for controlling and regulating the temperature of an extruder such that compensation for these variations may be relatively small, so as to avoid interruption of the substantially anticipatory ramp-up function, ([0027]).
J.) Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Hopkins et al. (US-2014/0,224,749, hereinafter Hopkins) in view of Skibba and in further view of Akihide Fujita (US-2010/0,168,409, hereinafter Fujita)
Regarding claim 21,
Wherein:
A flush valve and/or a melt filter are arranged between a discharge side of the melt pump and the wide-slot nozzle; 
- a cooling roller is provided, which is arranged below the wide slot nozzle such that polymer melt leaving the wide-slot nozzle hits the cooling roller
Regarding Claim 21, Muller teaches the entirety of claim 1, including mentioning that the planetary spindles and the helical gearing of the cooled inner cylinder, ([0021]). Muller as modified is silent on details regarding A flush valve and/or a melt filter. In analogous art for a filter mesh assembly configured to control particulate material in a filter assembly of a plastic extruder, Hopkins suggests details regarding implementing a filter assembly and a flush valve, and in this regard, Hopkins teaches the following:
 ([0004]) teaches that within the molten polymer chamber of the filter assembly, up-stream of and typically in intimate contact with the filter device, is a scraping device. The waste port is utilized when sufficient contaminant(s) has built up on the filter surface to cause a pressure drop that meets a predetermined set-point. When the pressure drop across the filter meets the set-point, the outlet port(s) valves down-stream of the filter close and the waste port valve opens. While the waste port valve is open, the scraper device is activated, removing the contaminant(s) from the filter surface, forcing contaminant(s) out the waste port. ([0037]) teaches that the plastic enters the extruder housing 104 at an inlet 106, passes through a filter media 122 and a breaker plate 112, to an outlet 108. As shown in (Fig. 7), the filter is found to be near the wide-slot nozzle. While not explicitly detailed it is understood the valve is represented by reference character 110.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing a valve and filter system, as taught by Hopkins. Highlighting, implementation of a valve and filter system allows for removing contaminants when sufficient amount has built up on the filter surface to cause a pressure drop that meets a predetermined set-point, thus allowing for cleaning to transpire and the removal of waste and contaminants, ([[0004] & (Fig. 7))
Regarding Claim 21, Muller as modified teaches the same as detailed above. Muller is silent on the placement of the filter.In analogous art for an extrusion conveying apparatus, including an extruder that operates as a mixing device and is laterally supplied with components that are to be mixed, Skibba suggests details regarding the placement of a filter, and in this regard Skibba teaches the following:
(Claim 18 & [0024]) teaches that wherein a strainer-filter is disposed downstream of said volumetrically operating conveyor, and wherein said strainer-filter is in particular exchangeable and is disposed in a region of enlarged flow cross-section between said volumetrically operating conveyor and an extrusion nozzle. The quality can thus be further improved, whereby it is appreciated that any other filters can be provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus that two extruders connected for mixing and processing a thermoplastic material and additive, the extruder comprising a planetary roller extruder for producing a flowable polymer melt from thermoplastics, the extruder also comprising a central spindle, where the planetary roller and planetary roller are grooved to interact and convey the thermoplastic polymer melt to an extruding end of Muller. By utilizing a nozzle in a position upstream from the extrusion nozzle, as taught by Skibba. Highlighting, implementation of a nozzle upstream from the improving the mixing quality of the extruded produced, ([0007] & [0024]).                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                   

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715